                                                                               1
                                                                                 GUY W. CHAMBERS (State Bar No. 101611)          Donald R. McPhail (admitted pro hac vice)
                                                                               2 E-Mail:       gchambers@sideman.com             Email: dmcphail@dickinson-wright.com
                                                                                 ELLEN P. LIU (State Bar No. 280459)             DICKINSON WRIGHT PLLC
                                                                               3
                                                                                 E-Mail:       eliu@sideman.com                  International Square
                                                                               4 SIDEMAN    &  BANCROFT      LLP                 1825 Eye St. N.W., Suite 900
                                                                                 One Embarcadero Center, Twenty-Second Floor     Washington, D.C. 20006
                                                                               5 San Francisco, California 94111-3711            Telephone:     (202) 457-0160
                                                                                 Telephone:    (415) 392-1960                    Facsimile:     (844) 670-6009
                                                                               6 Facsimile:    (415) 392-0827
                                                                               7
                                                                                   Ryan O. White (admitted pro hac vice)         Jaimin H. Shah (admitted pro hac vice)
                                                                               8   Email: rwhite@taftlaw.com                     Email: jshah@taftlaw.com
                                                                                   Elizabeth Shuster (admitted pro hac vice)     TAFT STETTINIUS & HOLLISTER LLP
                                                                               9   Email: eshuster@taftlaw.com                   111 E. Upper Wacker Drive, Suite 2800
                                                                                   TAFT, STETTINIUS & HOLLISTER LLP              Chicago, IL 60601
              SIDEMAN & BANCROFT LLP




                                                                              10   One Indiana Square, Suite 3500                Telephone:    (312) 836-4171
                                                                                   Indianapolis, Indiana 46204                   Facsimile:    (312) 966-8607
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11
                                                                                   Telephone:     (317) 713-3500
                                                                              12   Facsimile:     (317) 713-3699

                                                                              13 Attorneys for Plaintiffs
LAW OFFICES




                                                                                 ELY HOLDINGS LIMITED and
                                                                              14 GREENLITE GLASS SYSTEMS INC.

                                                                              15

                                                                              16                             UNITED STATES DISTRICT COURT

                                                                              17                           NORTHERN DISTRICT OF CALIFORNIA
                                                                              18                                  SAN FRANCISCO DIVISION
                                                                              19 ELY HOLDINGS LIMITED, a United                 Case No. 18-cv-06721 JCS
                                                                                 Kingdom company, and GREENLITE GLASS
                                                                              20
                                                                                 SYSTEMS INC., a Canadian company,              FIRST AMENDED COMPLAINT FOR
                                                                              21                                                PATENT INFRINGEMENT
                                                                                                Plaintiffs,
                                                                              22                                                DEMAND FOR JURY TRIAL
                                                                                        v.
                                                                              23
                                                                                 O’KEEFFE’S, INC. d/b/a SAFTI FIRST, a
                                                                              24
                                                                                 California corporation,
                                                                              25
                                                                                                Defendant.
                                                                              26

                                                                              27

                                                                              28

                                                                                   4000533v1                                                        Case No. 18-cv-06721 JCS
                                                                                                       FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
                                                                               1               Plaintiffs Ely Holdings Limited (“Ely”) and Greenlite Glass Systems Inc. (“Greenlite”; Ely

                                                                               2 and Greenlite together collectively “Plaintiffs”), by and through their attorneys, bring this action

                                                                               3 against O’Keeffe’s, Inc. d/b/a SAFTI FIRST (“O’Keeffe’s”) for infringement of United States

                                                                               4 Letters Patent No. 7,694,475 B2 (“the ‘475 Patent”) in violation of the patent laws of the United

                                                                               5 States of America, 35 U.S.C. § 1 et seq. Plaintiffs seek compensation for past and present

                                                                               6 infringement and an injunction precluding future infringement.

                                                                               7                                                THE PARTIES

                                                                               8               1.     Plaintiff Ely is a company organized and existing under the laws of England and

                                                                               9 Wales and having its principal place of business at 103A High Street, Lees, Oldham, OL4 4LY,
              SIDEMAN & BANCROFT LLP




                                                                              10 England, United Kingdom .
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11               2.     Plaintiff Greenlite is a company organized and existing under the laws of the

                                                                              12 Province of British Columbia and having its principal place of business at 2495 Davies Avenue,

                                                                              13 Unit 55, Port Coquitlam, British Columbia, V3C OB2 Canada.
LAW OFFICES




                                                                              14               3.     On information and belief, Defendant O’Keeffe’s is a corporation organized and

                                                                              15 existing under the laws of California and having its principal place of business at 100 N Hill

                                                                              16 Drive, Suite 12, Brisbane, CA 94005.

                                                                              17               4.     On information and belief, O’Keeffe’s offers to sell and sells infringing products

                                                                              18 throughout the United States, including in the Northern District of California.
                                                                              19                                                JURISDICTION

                                                                              20               5.     This action arises under the patent laws of the United States, Title 35 of the United

                                                                              21 States Code. Accordingly, this Court has exclusive subject matter jurisdiction over this action

                                                                              22 under 28 U.S.C. §§ 1331 and 1338(a).

                                                                              23               6.     This Court has personal jurisdiction over O’Keeffe’s because O’Keeffe’s is

                                                                              24 incorporated in the state of California, is registered to do business in the state of California and

                                                                              25 maintains its headquarters and principal place of business in this District. Moreover, on

                                                                              26 information and belief, O’Keeffe’s, directly and/or through subsidiaries, divisions or

                                                                              27 intermediaries (including distributors, retailers, and others), has committed and continues to

                                                                              28 commit acts of infringement in this District by, among other things, offering to sell and selling

                                                                                   4000533v1                                       1                      Case No. 18-cv-06721 JCS
                                                                                                            FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
                                                                               1 products and/or services that infringe the patent-in-suit and has established minimum contacts

                                                                               2 with this forum such that the exercise of jurisdiction over O’Keeffe’s would not offend traditional

                                                                               3 notions of fair play and substantial justice. O’Keeffe’s can be served through its registered agent,

                                                                               4 Wan-Pak P. Cheung, 100 N Hill Drive, Suite 12, Brisbane, CA 94005.

                                                                               5                                                   VENUE

                                                                               6               7.    Venue within this District is appropriate pursuant to 28 U.S.C. §§ 1391(b), 1391(c)

                                                                               7 and 1400(b) at least because O’Keeffe’s is incorporated in California and has a regular and

                                                                               8 established place of business at 100 N Hill Drive, Suite 12, Brisbane, CA 94005. O’Keeffe’s

                                                                               9 therefore resides in this District.
              SIDEMAN & BANCROFT LLP




                                                                              10                                    INTRADISTRICT ASSIGNMENT
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11               8.    This case involves Intellectual Property Rights and so is subject to assignment on a

                                                                              12 district-wide basis pursuant to Civil L.R. 3.2(c).

                                                                              13                                              ELY’S PATENT
LAW OFFICES




                                                                              14               9.    On April 13, 2010, the United States Patent & Trademark Office (“PTO”) duly and

                                                                              15 lawfully issued the ‘475 Patent, for “Fire Rated Glass Flooring,” to Michael Scott Rae of

                                                                              16 Cambridge, England, United Kingdom. A true and correct copy of the ‘475 Patent is attached

                                                                              17 hereto as Exhibit 1.

                                                                              18               10.   The ‘475 Patent discloses and claims fire rated glass flooring. The patented

                                                                              19 flooring has a first layer of glass comprising structural glass positioned above a second layer of

                                                                              20 glass comprising fire rated glass. The flooring includes at least one load transferring means

                                                                              21 between these first and second layers of glass, together with a structural frame supporting the

                                                                              22 flooring. The load transferring means transfers any load that is applied to the first layer of glass,

                                                                              23 such as when people walk across the flooring, and transfers this load to the structural frame,

                                                                              24 bypassing the second layer of glass (and thereby reducing or minimizing the load placed on the

                                                                              25 second layer of glass).

                                                                              26               11.   By virtue of an Assignment executed on June 9, 2008, a copy of which was duly

                                                                              27 and legally recorded with the PTO on July 28, 2008 at Reel 021297, frame 0524, Ely is the owner

                                                                              28

                                                                                   4000533v1                                      2                      Case No. 18-cv-06721 JCS
                                                                                                           FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
                                                                               1 of all right, title and interest in the ‘475 Patent, including the right to bring suit for infringement.

                                                                               2 The ‘475 Patent is valid and enforceable and has not expired.

                                                                               3               12.   Fire rated glass flooring within the scope of the claims of the ‘475 Patent is

                                                                               4 recognized in the market as providing superior performance and durability, particularly as the load

                                                                               5 transferring means is configured to have a horizontal portion that supports the first layer of glass

                                                                               6 (which comprises structural glass), and a vertical portion that transfers load from that first layer of

                                                                               7 glass directly to a structural frame, thereby reducing load on the second layer of glass (which

                                                                               8 comprises fire rated glass).

                                                                               9               13.   Greenlite is Ely’s exclusive licensee under the ‘475 Patent.
              SIDEMAN & BANCROFT LLP




                                                                              10                                      O’KEEFFE’S INFRINGEMENT
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11               14.   On information and belief, on or before October 9, 2014, O’Keeffe’s began

                                                                              12 manufacturing, offering for sale and/or selling fire rated glass flooring that fell within the scope of

                                                                              13 one or more claims of the ‘475 Patent, including independent claims 1 and 24 and dependent
LAW OFFICES




                                                                              14 claims 2, 5-8, , 11-13, 16, 21, 25, 26, and 28 under the name “GPX FireFloor System.” A page

                                                                              15 from O’Keeffe’s safti.com website describing the “GPX FireFloor System” is attached hereto at

                                                                              16 Exhibit 2.

                                                                              17               15.   The GPX FireFloor System was and is being manufactured, sold and/or offered for

                                                                              18 sale by O’Keeffe’s without authorization from Ely.
                                                                              19               16.   On or about February 28, 2018, counsel for Ely sent a letter (“the February 28th

                                                                              20 letter”) to William O’Keeffe, CEO of O’Keeffe’s, informing him that Ely had become aware that

                                                                              21 fire rated glass flooring manufactured, offered for sale and/or sold by O’Keeffe’s and falling

                                                                              22 within the scope of the claims of the ‘475 Patent had been installed and was being used in the

                                                                              23 United States, all without authorization from Ely. The February 28th letter included claim charts

                                                                              24 comparing O’Keeffe’s GPX FireFloor System with claims 1, 2, 5-8, 11-16 and 24-32 of the ‘475

                                                                              25 Patent. The February 28th letter also requested O’Keeffe’s to provide written assurance that it had

                                                                              26 ceased selling fire rated glass flooring that fell within the scope of the claims of the ‘475 Patent. A

                                                                              27 true and correct copy of the February 28th letter is attached hereto as Exhibit 3.

                                                                              28

                                                                                   4000533v1                                      3                      Case No. 18-cv-06721 JCS
                                                                                                           FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
                                                                               1               17.   On or about March 22, 2018, O’Keeffe’s attorney, Theodore J. Bielen, Jr.,

                                                                               2 responded in writing to the February 28th letter on behalf of O’Keeffe’s and denied infringement

                                                                               3 of all claims of the ‘475 Patent.

                                                                               4               18.   On information and belief, O’Keeffe’s has continued to manufacture, offer for sale

                                                                               5 and sell fire glass rated flooring that infringes one or more claims of the ‘475 Patent under the

                                                                               6 name “GPX FireFloor System” since receiving the February 28th letter.

                                                                               7                 COUNT 1: DIRECT INFRINGEMENT OF U.S. PATENT NO. 7,694,475

                                                                               8               19.   Plaintiffs hereby re-allege and incorporate by reference, as if fully set forth herein,

                                                                               9 each and every allegation set forth in paragraphs 1-18 above.
              SIDEMAN & BANCROFT LLP




                                                                              10               20.   O’Keeffe’s has infringed and is currently infringing the ‘475 Patent by making,
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 having made, selling and/or offering for sale, and/or importing in the United States fire rated glass

                                                                              12 flooring falling within the scope of one or more claims of the ‘475 Patent, including products sold

                                                                              13 by O’Keeffe’s under the name “GPX FireFloor System,” without authority from Ely.
LAW OFFICES




                                                                              14               21.   O’Keeffe’s has directly infringed at least claims 1, 2, 5-8, 11-13, 16, 21, 24-26, and

                                                                              15 28 of the ‘475 Patent within the prohibitions of at least 35 U.S.C. § 271(a), and continues to do so.

                                                                              16               22.   O’Keeffe’s direct infringement of the ‘475 has injured and continues to injure

                                                                              17 Plaintiffs in an amount to be proven at trial, but not less than a reasonable royalty.

                                                                              18               23.   Despite O’Keeffe’s knowledge of the ‘475 Patent and its infringing activities, since

                                                                              19 at least February 28, 2018, O’Keeffe has continued to manufacture, sell and offer for sale fire

                                                                              20 rated glass flooring falling within the scope of one or more claims of the ‘475 Patent, including

                                                                              21 products sold by O’Keeffe’s under the name “GPX FireFloor System,” without authority from

                                                                              22 Ely. O’Keeffe has therefore acted recklessly and O’Keeffe’s direct infringement of the ‘475

                                                                              23 Patent has been willful, egregious, deliberate and intentional, justifying an award to Plaintiffs of

                                                                              24 increased damages and attorneys’ fees and costs.

                                                                              25               24.   Even after having been shown how its products infringe claims 1, 2, 5-8, 11-16 and

                                                                              26 24-32 of the ‘475 Patent, on information and belief, O’Keeffe’s has made no effort to alter its

                                                                              27 products or otherwise attempt to design around the claims of the ‘475 Patent in order to avoid

                                                                              28

                                                                                   4000533v1                                      4                      Case No. 18-cv-06721 JCS
                                                                                                           FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
                                                                               1 infringement. These actions demonstrate O’Keeffe’s blatant and egregious disregard for

                                                                               2 Plaintiffs’ patent rights.

                                                                               3               25.   As a result of O’Keeffe’s unlawful activities, Plaintiffs have suffered and will

                                                                               4 continue to suffer irreparable harm for which there is no adequate remedy at law. O’Keeffe’s

                                                                               5 continued direct infringement of the ‘475 Patent causes harm to Plaintiffs in the form of price

                                                                               6 erosion, loss of goodwill, damage to reputation, loss of business opportunities, lost profits,

                                                                               7 inadequacy of monetary damages, and direct and indirect competition. Monetary damages are

                                                                               8 insufficient to compensate Plaintiffs for these harms. Accordingly, Plaintiffs are entitled to

                                                                               9 preliminary and permanent injunctive relief.
              SIDEMAN & BANCROFT LLP




                                                                              10                COUNT 2: INDIRECT INFRINGEMENT OF U.S. PATENT NO. 7,694,475
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11               26.   Plaintiffs hereby re-allege and incorporate by reference, as if fully set forth herein,

                                                                              12 each and every allegation set forth in paragraphs 1-25 above.

                                                                              13               27.   O’Keeffe’s has induced and continues to induce others to infringe the ‘475 Patent
LAW OFFICES




                                                                              14 by knowingly and actively aiding and abetting others in the United States to install fire rated glass

                                                                              15 flooring falling within the scope of one or more claims of the ‘475 Patent, including products sold

                                                                              16 by O’Keeffe’s under the name “GPX FireFloor System,” without authority from Ely. O’Keeffe’s

                                                                              17 knowingly and actively aided and abetted others to infringe the ‘475 Patent by instructing and

                                                                              18 encouraging its customers, and/or their employees, agents and/or contractors, to install fire rated
                                                                              19 glass flooring, including the products sold by O’Keeffe’s under the name “GPX FireFloor

                                                                              20 System,” in a manner that would infringe one or more claims of the ‘475 Patent.

                                                                              21               28.   O’Keeffe’s instruction and encouragement included and includes, but is not limited

                                                                              22 to, the following: (i) advising third parties to install fire rated glass flooring, such as products sold

                                                                              23 by O’Keeffe’s under the name “GPX FireFloor System,” in a manner that infringe one or more

                                                                              24 claims of the ‘475 Patent; (ii) advertising, marketing and/or promoting the installation of fire rated

                                                                              25 glass flooring, such as the products sold by O’Keeffe’s under the name “GPX FireFloor System,”

                                                                              26 in a manner that would infringe one or more claims of the ‘475 Patent; and/or (iii) distributing

                                                                              27 guidelines, instructions, specifications, drawings, schematics, diagrams, and/or plans to third

                                                                              28 parties on how to install fire rated glass flooring, such as the products sold by O’Keeffe’s under

                                                                                   4000533v1                                      5                      Case No. 18-cv-06721 JCS
                                                                                                           FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
                                                                               1 the name “GPX FireFloor System,” in a manner that would infringe one or more claims of the

                                                                               2 ‘475 Patent.

                                                                               3               29.   O’Keeffe’s has contributed to others’ infringement of the ‘475 Patent by selling

                                                                               4 and/or offering to sell in the United States one or more components of fire rated glass flooring

                                                                               5 falling within the scope of one or more claims of the ‘475 Patent, including products sold by

                                                                               6 O’Keeffe’s under the name “GPX FireFloor System,” without authority from Ely but with

                                                                               7 knowledge that such component(s) is (are) especially made and/or adapted for use in an

                                                                               8 infringement of the ‘475 Patent.

                                                                               9               30.   O’Keeffe’s has indirectly infringed at least claims 1, 2, 5-8, 11-13, 16, 21, 24-26,
              SIDEMAN & BANCROFT LLP




                                                                              10 and 28 of the ‘475 Patent within the prohibitions of at least 35 U.S.C. § 271(b) and (c), and
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 continues to do so.

                                                                              12               31.   O’Keeffe’s indirect infringement of the ‘475 has injured and continues to injure

                                                                              13 Plaintiffs in an amount to be proven at trial, but not less than a reasonable royalty.
LAW OFFICES




                                                                              14               32.   Despite O’Keeffe’s knowledge of the ‘475 Patent and its infringing activities, since

                                                                              15 at least February 28, 2018, O’Keeffe has continued to manufacture, sell and offer for sale

                                                                              16 components of fire rated glass flooring falling within the scope of one or more claims of the ‘475

                                                                              17 Patent, including products sold by O’Keeffe’s under the name “GPX FireFloor System,” without

                                                                              18 authority from Ely. O’Keeffe has also continued to instruct and encourage others to install fire
                                                                              19 rated glass flooring in a manner that would infringe one or more claims of the ‘475 Patent,

                                                                              20 including products sold by O’Keeffe’s under the name “GPX FireFloor System,” without authority

                                                                              21 from Ely. O’Keeffe has therefore acted recklessly and O’Keeffe’s indirect infringement of the

                                                                              22 ‘475 Patent has been willful, egregious, deliberate and intentional, justifying an award to Plaintiffs

                                                                              23 of increased damages and attorneys’ fees and costs.

                                                                              24               33.   Even after having been shown how its products infringe claims 1, 2, 5-8, 11-16 and

                                                                              25 24-32 of the ‘475 Patent, on information and belief, O’Keeffe’s has made no effort to alter its

                                                                              26 products or otherwise attempt to design around the claims of the ‘475 Patent in order to avoid

                                                                              27 infringement. These actions demonstrate O’Keeffe’s blatant and egregious disregard for

                                                                              28 Plaintiffs’ patent rights.

                                                                                   4000533v1                                      6                      Case No. 18-cv-06721 JCS
                                                                                                           FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
                                                                               1               34.    As a result of O’Keeffe’s unlawful activities, Plaintiffs have suffered and will

                                                                               2 continue to suffer irreparable harm for which there is no adequate remedy at law. O’Keeffe’s

                                                                               3 continued indirect infringement of the ‘475 Patent causes harm to Plaintiffs in the form of price

                                                                               4 erosion, loss of goodwill, damage to reputation, loss of business opportunities, lost profits,

                                                                               5 inadequacy of monetary damages, and direct and indirect competition. Monetary damages are

                                                                               6 insufficient to compensate Plaintiffs for these harms. Accordingly, Plaintiffs are entitled to

                                                                               7 preliminary and permanent injunctive relief.

                                                                               8                                            PRAYER FOR RELIEF

                                                                               9               WHEREFORE, Plaintiffs respectfully request that this Court grant the following relief:
              SIDEMAN & BANCROFT LLP




                                                                              10               A.     An entry of judgment for Plaintiffs and against O’Keeffe’s holding that O’Keeffe’s
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 has directly and indirectly infringed the ‘475 Patent;

                                                                              12               B.     Preliminary and permanent injunctions against O’Keeffe’s, and its officers,

                                                                              13 directors, principals, agents, sales representatives, servants, employees, successors, assigns,
LAW OFFICES




                                                                              14 affiliates, divisions, subsidiaries, and all those acting in concert or participation with them, from

                                                                              15 directly infringing, inducing infringement and/or contributing to the infringement of any claim of

                                                                              16 the ‘475 Patent pursuant to 35 U.S.C. § 283;

                                                                              17               C.     An award to Plaintiffs of damages adequate to compensate Plaintiffs for O’Keeffe’s

                                                                              18 past direct infringement of the ‘475 Patent, including an award of lost profits and/or a reasonable
                                                                              19 royalty;

                                                                              20               D.     An award to Plaintiffs of damages adequate to compensate Plaintiffs for O’Keeffe’s

                                                                              21 past indirect infringement of the ‘475 Patent, including an award of lost profits and/or a reasonable

                                                                              22 royalty;

                                                                              23               E.     A determination that O’Keeffe’s direct and indirect infringement of the ‘475 Patent

                                                                              24 has been willful, wanton, and deliberate and that damages against it be increased up to three times

                                                                              25 pursuant to 35 U.S.C. § 284 on this basis and/or any other basis appropriate under the law;

                                                                              26               F.     A determination that Plaintiffs are the prevailing party and therefore entitled to its

                                                                              27 taxable costs;

                                                                              28

                                                                                   4000533v1                                       7                      Case No. 18-cv-06721 JCS
                                                                                                            FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
                                                                               1               G.   A finding that this case is “exceptional” and an award to Plaintiffs of their costs and

                                                                               2 reasonable attorneys’ fees pursuant to 35 U.S.C. § 285;

                                                                               3               H.   An accounting of all infringing sales and installations, and all revenue attributable

                                                                               4 thereto, together with pre- and post-judgment interest from the date of first infringement of the

                                                                               5 ‘475 Patent; and

                                                                               6               I.   Such further and other relief as the Court may deem just and proper.

                                                                               7

                                                                               8 DATED: May 13, 2019                            SIDEMAN & BANCROFT LLP

                                                                               9
                                                                                                                                By:          /s/ Guy W. Chambers
              SIDEMAN & BANCROFT LLP




                                                                              10
                                                                                                                                      Guy W. Chambers
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11                                                      Attorneys for Plaintiffs
                                                                                                                                      ELY HOLDINGS LIMITED and
                                                                              12                                                      GREENLITE GLASS SYSTEMS INC.
                                                                              13
LAW OFFICES




                                                                              14

                                                                              15

                                                                              16

                                                                              17

                                                                              18
                                                                              19

                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28

                                                                                   4000533v1                                     8                      Case No. 18-cv-06721 JCS
                                                                                                          FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
                                                                               1                                               JURY DEMAND

                                                                               2               Pursuant to Civ. L.R. 3-6 and Fed. R. Civ. Proc. 38, Plaintiffs Ely Holdings Limited and

                                                                               3 Greenlite Glass Systems Inc. hereby demand a trial by a jury on all issues herein so triable.

                                                                               4 DATED: May 13, 2019                             SIDEMAN & BANCROFT LLP

                                                                               5
                                                                                                                                 By:          /s/ Guy W. Chambers
                                                                               6
                                                                                                                                       Guy W. Chambers
                                                                               7                                                       Attorneys for Plaintiffs
                                                                                                                                       ELY HOLDINGS LIMITED and
                                                                               8                                                       GREENLITE GLASS SYSTEMS INC.
                                                                               9
              SIDEMAN & BANCROFT LLP




                                                                              10
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11

                                                                              12

                                                                              13
LAW OFFICES




                                                                              14

                                                                              15

                                                                              16

                                                                              17

                                                                              18
                                                                              19

                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28

                                                                                   4000533v1                                       9                      Case No. 18-cv-06721 JCS
                                                                                                            FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Exhibit 1
Exhibit 2
GPX FireFloor System - Fire Rated Glass Floors | SAFTI FIRST   https://safti.com/gpx-fire-floor/



                             Search                            Select Language ▼




1 of 1                                                                       11/5/2018, 2:49 PM
Exhibit 3
ELIZABETH A. SHUSTER
317.713.3560
EShuster@taftlaw.com



                                               February 28, 2018

William O’Keefe - President and CEO
Safti First
100 North Hill Dive
Suite 12
Brisbane, CA 94005
United States of America


        Re:      Summary Letter for U.S. Patent No. 7,694,475 in light of Safti Load Bypass System

Dear Mr. O’Keefe:
        Taft Stettinius & Hollister LLP has been commissioned by Barker Brettell LLP on behalf of Ely
Holdings Limited (“Ely”) to review U.S. Patent No. 7,694,475 (the “’475 patent”)(Exhibit A) in light of
the Safti Load Bypass System (“Safti System”) (Exhibit B).
        It has come to our attention that Safti is offering for sale a load bypass system for a fire rated
glass flooring system. The intent of this letter is to inform Safti of Ely’s ‘475 patent that issued on April
13, 2010, and which is entitled “FIRE RATED GLASS FLOORING”. Ely’s ‘475 patent includes claims
that are directed to a fire rated glass flooring system that include a load bypass system that appear to
cover the Safti System.
        On information and belief, the load bypass system illustrated below was provided by Safti in the
United States. The Safti System appears to include a load bypass system having a series of vertical rods
which are drilled and tapped for height adjustment at the top or may include a long plate with holes
drilled at centers. The vertical rods or vertical supports rest on the structural steel support (e.g., an I-
beam). There is above this vertical support, a toggle plate which fits into the slot between the structural
glass and the fire glass. This toggle plate is supported by a threaded bar and nut screwed into the vertical
rod and in turn supports the structural glass resting thereon. The toggle plate or load bypass plate is a steel
plate and is detailed as a snug fit between the two glass layers. This arrangement stops applied vertical
loading from reaching the fire glass below, i.e., it is a load bypass system. The Safti System also appears
to include a plurality of structural beams and a plurality of cross members interconnecting the beams.




22050242.1
Mr. O’Keefe
February 28, 2018
Page 2




         For your consideration, the potentially infringing claims from the ‘475 patent are copied below
with corresponding elements from the Safti System. For the sake of brevity, the potentially infringing
independent claims 1, 24, and 32 are copied below and the potentially infringing dependent claims 2, 5-8,
11-16, and 25-31 are included in Exhibit C.


              Claim 1 from ‘475 Patent                                       Safti System
1. A fire rated glass flooring system comprising:       Safti System discloses a first layer of glass which
a first layer of glass which comprises a structural     comprises structural glass that rests on and is
glass;                                                  supported by a toggle plate.
a second layer of glass which comprises a fire          Safti System discloses a second layer of glass which
rated glass , wherein the first layer of glass is       comprises fire rated glass wherein the first layer of
positioned above the second layer of glass;             glass is positioned above the second layer of glass.
one or more load transferring means; and
a structural frame comprising a plurality of beams      Safti System includes a plurality of structural beams
and a plurality of cross members interconnecting        and a plurality of cross members interconnecting the
the beams, wherein the structural frame supports        beams. Vertical support rests on the I-beam.
the first and second layers of glass and the one or
more load transferring means;
characterized in that                                   Safti System discloses a toggle plate (horizontal
the two layers of glass are separated by one or         portion) supports the first layer of glass, and the
more of the load transferring means, and                vertical support or rod (vertical portion) transfers
at least one of the load transferring means             load from the first layer of glass above directly to the
comprises                                               structural frame (the I-beam on which the vertical
a horizontal portion supporting the first layer of      plate is welded) below. The vertical support or rod
glass above and                                         does not appear to contact the fire glass therefore the
a vertical portion transferring load from the first     load from the structural glass bypasses the fire or
layer of glass above directly to the structural frame   second layer of glass and the load is transferred to the
below, bypassing the second layer of glass.             structural frame below.
Mr. O’Keefe
February 28, 2018
Page 3




           Claim 24 from ‘475 Patent                                     Safti System
24. A fire rated glass flooring system                Safti System discloses a first layer of glass which
comprising:                                           comprises structural glass that rests on and is
a first layer of glass which is a structural glass    supported by a toggle plate.
and
a second layer of glass which is a fire rated         Safti System discloses a second layer of glass which
glass, together with a structural frame               comprises fire rated glass wherein the first layer of
supporting the flooring system, wherein the two       glass is positioned above the second layer of glass.
layers of glass are positioned one above the          Safti System includes a plurality of structural beams
other,                                                and a plurality of cross members interconnecting the
                                                      beams.
characterized in that
the two layers of glass are separated by one or       Safti System discloses a toggle plate (horizontal
more load transferring means and                      portion) supports the first layer of glass, and the
the load transferring means transfers load            vertical support or rod (vertical portion) transfers
applied to the first layer of glass directly to the   load from the first layer of glass above directly to the
structural frame, bypassing the second layer of       structural frame (the I-beam on which the vertical
glass, and                                            plate is welded) below. The vertical support or rod
                                                      does not appear to contact the fire glass therefore the
                                                      load from the structural glass bypasses the fire or
                                                      second layer of glass and the load is transferred to the
                                                      structural frame below.
wherein the or each load transferring means Together the toggle plate, vertical support and the
together with the structural frame form a C top flange of the structural frame form a C shape.
shape having a n upper horizontal section, a
lower horizontal section and a connecting
vertical section, with the first layer of glass
being supported by the or each load transferring
means and the second layer of glass being
supported by the structural frame.
Mr. O’Keefe
February 28, 2018
Page 4




            Claim 32 from ‘475 Patent                                    Safti System
32. A fire rated glass flooring system                Safti System discloses a first layer of glass which
comprising:                                           comprises structural glass that rests on and is
a first layer of glass which comprises structural     supported by a toggle plate.
glass,
a second layer of glass which comprises fire          Safti System discloses a second layer of glass which
rated glass,                                          comprises fire rated glass wherein the first layer of
                                                      glass is positioned above the second layer of glass.
one or more load transferring means, and
a structural frame supporting the flooring            Safti System includes a plurality of structural
system comprising a plurality of beams and a          beams and a plurality of cross members
plurality of cross members interconnecting the        interconnecting the beams.
beams;
wherein the first layer which comprises               The overall glass thickness of the complete glass
structural glass is positioned above the second       unit is 5 1/16 inches. Given the structural glass
layer which comprises fire rated glass and the        will be of the order of 33mm thick (1.3inch) and a
distance from the upper surface of the second         fire glass capable of resisting fire for 2 hours will
layer of glass to the lower surface of the first      be of the order of 75mm thick (3 inches), the two
layer of glass is less than 50 mm;                    individual, glass thickness will total approximately
                                                      4.3 inches. This only leaves 0.7625 inches (19mm)
                                                      between the underside of the structural glass and
                                                      the top of the fire glass (a difference of less than
                                                      50mm).
characterized in that                                 Safti System discloses a toggle plate (horizontal
the two layers of glass are separated by one or       portion) supports the first layer of glass, and the
more of the load transferring means, and              vertical support or rod (vertical portion) transfers
the or each load transferring means:                  load from the first layer of glass above directly to the
comprises a box shape selected from a solid steel     structural frame (the I-beam on which the vertical
box and a hollow steel box,                           plate is welded) below. The vertical support or rod
is located on the structural frame, and               does not appear to contact the fire glass therefore the
is of size and shape such that the first layer of     load from the structural glass bypasses the fire or
glass is supported by the or each load                second layer of glass and the load is transferred to the
transferring means, and wherein the second            structural frame below.
layer of glass is supported by the structural frame
leaving a small gap between the first and second
layers of glass.


        We trust that you would not intentionally infringe the legal rights of others. Please provide your
written assurance that Safti has ceased importing or selling any load bypass systems for fire rated glass
flooring systems in violation of Ely’s rights in the United States, among other places. Ely Holdings reserves
all rights with respect to any infringement that might have previously occurred.
Mr. O’Keefe
February 28, 2018
Page 5



       If you have any questions regarding this matter, please feel free to contact Yvonne Johnson of
Barker Brettell LLP or me.


                                              Sincerely,




                                              Elizabeth A. Shuster
cc: Yvonne Johnson
EXHIBIT A
EXHIBIT B
       Glazing And Architectural Metal Estimating, LLC
                                                                 Estimating, Drafting, Engineering, Project Management & Project Purchasing
                                                                                           www.glazingtakeoffs.com
                                                                                          joejr@glazingtakeoffs.com

Project: 260 Bowery                                                                                                                                                                                                                                           October 24, 2017

On behalf of NYGLASSMASTER out of Long Beach, NY GAAME is requesting you provide a
revised price to supply the fire rated glass floor shown below (revised) – please include delivery to
the site in NYC, lead times & terms – please send a quote ASAP.

If you have any questions contact Joe Jr at 201-988-6781 or via return email - please email the
quote to joejr@glazingtakeoffs.com, please send a copy to Ruvim Shlemperis nyglassmaster@gmail.com.

Thanks,

Joe Jr.
Glass And Architectural Metal Estimating, LLC

                                                                                                        Please address the quote to:
                                                                                                            NYGlASSMASTER
                                                                                                         650 Shore Road – Unit 6L
                                                                                                           Long Beach, NY 11561
                                                                                                            Office: 917-776-7494
                                                                                            Please send your quote to joejr@glazingtakeoffs.com
                                                                                                                 6
                                                                                                              A-510.00
                                                                                                                         SIM




                                 6                                                                                                                                                        6
                              A-510.00                                                                                                                                                A-510.00
                                                                                                                                                                         3'-7" R.O.




                                                                                                                                                                                                    SIM



            BUTT-GLAZED
       STRUCTURAL GLASS
         FLOOR W/ 120 MIN.
             FIRE RATING


                                                     EQ.              EQ.                         EQ.                    EQ.                   EQ.

                                                                                             13'-10" R.O.

                                                    ENLARGED STRUCTURAL GLASS FLOOR AT GROUND FL
                                                9
                                                    1/2" = 1'-0"
                                                              (2) units required at the the
                                                              1st floor retail space



                                                                                                                 4
                                                THERMALLY BROKEN
                                                                                                              A-510.00
                                                T-MULLION, PAINTED
                                                            XMT-02

                                     4                                                                                                                                                4
                               A-510.00                                                                                                                                          A-510.00
                                                                                                                                                                                              SIM
                                                                                                                                                            2'-7" R.O.




         THERMALLY BROKEN
         WALKABLE SKYLIGHT,
             PAINTED XMT-02

                                                      EQ.             EQ.                         EQ.                    EQ.                   EQ.
                                                                                             12'-10" R.O.




                                                8
                                                    ENLARGED SKYLIGHT PLAN AT 3RD FL TERRACE                (2) units required at the the
                                                    1/2" = 1'-0"
                                                                                                             3rd floor terrace



                                     SILICONE

 120 MINUTE FIRE RATED FLAT POLISH                                                                                                                   ROOF PAVER, SEE FINISH SCHEDULE
   SUPER TEMPERED FLOOR GLAZING                                                       1
                                                                                          2"                                                                                                                                                          STRUCTURAL,
                                                                            1                     1                                                                           ADJUSTABLE PEDESTAL                              BACKER ROD &
                                                                                2"        2" 1"       2"                                                                                                                                              SLIP-RESISTANT GLASS
                            CONCRETE SLAB,                                                                                                                                                                                     STRUCTURAL SILICONE,
                           SEE STRUCTURAL                                                                                                                                                      FILTER FABRIC                   COLOR TO MATCH FRAME   STRUCTURAL SILICONE
                                                                                                                                                           CONTINUOUS 4" POLYSTYRENE                                           THERMALLY BROKEN       THERMALLY BROKEN
                                                                                                                                                           RIGID INSULATION; R-VALUE 20                        ALIGN           WALKABLE SKYLIGHT      T-MULLION, PAINTED XMT-02
                                                                                                                                   53 16"




                            VOID PACKED W/
                                                                                                                                                                                                                       814"
                                                                                                                               2"




                             MINERAL WOOL
                                                                                                                               1




                                                                                                                                                                                                                               10"
                                                                                                                                    1'-2116"




                                                                                                                                                                                                                       13 4"




                                 MOUNTING                                                                                                                                                                                                             ALUMINUM CLIP
                                 FASTENER
                                                                                                                                                                                                                                RIGID INSULATION      STAINLESS STEEL
                          CONCRETE BEAM,                                                                                                                                                                                        CONCRETE CURB,        FASTENERS
                          SEE STRUCTURAL                                                                                                                                                                                        SEE STRUCTURAL
                                                                                                                                                                                                                                                      PERIMETER
                                                                                                                                                                                                                                BLOCKING, AS REQ.     EXTRUSION BEYOND
                                     SILICONE
                                                                                     1"      5"
                                                                                                                                                                                              DRAINAGE MAT
                         STRUCTURAL BEAM
                                                                                                                                                        2 LAYERS OF MODIFIED BITUMEN
        FIRE BOARD GLUED TO BEAM                                                                                                                           WATERPROOFING MEMBRANE
                                                                                                                                                     CONCRETE SLAB, SEE STRUCTURAL
       STRUCTURAL FRAME BEYOND
                         INTUMESCENT TAPE

        STRUCTURAL GLASS FLOOR SECTION DETAIL                                                                                                                EXTERIOR WALKABLE SKYLIGHT SECTION DETAIL
   6    1 1/2" = 1'-0"
                                                                                                                                                       4     1 1/2" = 1'-0"
EXHIBIT C
                                             EXHIBIT C

      Dependent Claims from ‘475 Patent                              Safti System
2. A fire rated glass flooring system as         Safti System disclosed the overall glass
claimed in claim 1 wherein the distance from     thickness of the complete glass unit is 5 1/16
the upper surface of the second layer of glass   inches. Structural glass is about 33mm thick
to the lower surface of the first layer of glass (1.3inch) and a fire glass capable of resisting fire
is less than 50 mm.                              for 2 hours will be about 75mm thick (3 inches),
                                                 the total glass thickness is about 4.3 inches. This
                                                 leaves 0.7625 inches (19mm) between the
                                                 underside of the structural glass and the top of
                                                 the fire glass (a difference of less than 50mm).
5. A fire rated glass flooring system as Safti System discloses the fire glass rests on and
claimed in claim 1 wherein the second layer is supported by the top flange of the structural
of glass is supported directly by the structural beam.
frame.
6. A fire rated glass flooring system as Safti System discloses the toggle plate is a load
claimed in claim 1 wherein the horizontal bypass plate and is positioned as a snug fit
portion of the load transferring means in use between the structural glass and the fire glass.
extends parallel to and between the first and The layers of glass are arranged horizontally and
second layers of glass.                          parallel to one another.
7. A fire rated glass flooring system as Safti System discloses the vertical support or rod
claimed in claim 1 wherein the vertical is attached to the top flange of the structural
portion of the load transferring means in use beam and extends upwardly from the steel I-
extends upwardly from the structural frame.      beam.
8. A fire rated glass flooring system as Safti System discloses the toggle plate is a load
claimed in claim 1 wherein the horizontal bypass plate and is positioned as a snug fit
portion of the load transferring means is between the structural glass and the fire glass.
perpendicular to and is in load transferring Safti System discloses the vertical support or rod
contact with the vertical portion of the load is attached to the top flange of the structural
transferring means.                              beam and extends upwardly from the steel I-
                                                 beam.
11. A fire rated glass flooring system as Safti System discloses a toggle plate will most
claimed in claim 1 wherein the horizontal likely be a steel plate of about 6mm to 10mm
portion of the load transferring means is a thick and is detailed as a snug fit between the two
portion of a glazing bar.                        glass layers.
12. A fire rated glass flooring system as Safti System discloses the vertical support or rod
claimed in any one of claims 1 to 11 wherein is attached to the top flange of the structural
the vertical portion of the load transferring beam and extends upwardly from the steel I-
means is one or more metal strips extending beam.
upwardly from the structural frame along the
length thereof.
13. A fire rated glass flooring system as Safti System discloses the toggle plate is a load
claimed in claim 1 wherein the or each load bypass plate and is positioned as a snug fit
transferring means is located on the structural between the structural glass and the fire glass.
frame and is of size and shape such that the Safti System discloses the vertical support or rod


22052197.1
first layer of glass is supported by the or each is attached to the top flange of the structural
load transferring means.                         beam and extends upwardly from the steel I-
                                                 beam. The toggle plate rests on a nut that is
                                                 connected to the vertical support. The first layer
                                                 of glass or structural glass rests on and is
                                                 supported by the toggle plate.
14. A fire rated glass flooring system as Safti System discloses the vertical support or rod
claimed in claim 13 wherein the or each load is attached to the top flange of the structural
transferring means is a box shape.               beam and extends upwardly from the steel I-
                                                 beam.
15. A fire rated glass flooring system as Safti System discloses a vertical support or rod.
claimed in claim 13 wherein the or each load
transferring means is selected from a solid
steel box and a hollow steel box.
16. A fire rated glass flooring system as Safti System discloses the fire glass rests on and
claimed in claim 13 wherein the second layer is supported by the top flange of the structural
of glass is supported by the structural frame, beam.
leaving a small gap between the first and
second layers of glass.
25. A fire rated glass flooring system as Safti System includes a toggle plate that is
claimed in claim 24 wherein the load sandwiched between the structural glass and the
transferring means comprises a first portion fire glass wherein the structural glass rests on
for bearing the load applied to the first layer and is supported by the toggle plate. The toggle
of glass and a second portion for transmitting plate bears the load applied to the first layer of
the load applied to the first layer of glass to glass or structural glass. The toggle plate is
the structural frame.                            attached to the vertical support or rod wherein
                                                 the vertical support is attached to the steel beam
                                                 or frame below it. The vertical support or rod
                                                 transmits the load applied to the first layer of
                                                 glass to the steel beam or frame below it.
26. A fire rated glass flooring system as Safti System includes a toggle plate that is
claimed in claim 24 wherein the lower sandwiched between the structural glass and the
horizontal section of the C shape is formed by fire glass wherein the structural glass rests on
the structural frame, the upper horizontal and is supported by the toggle plate. The toggle
section of the C shape is formed by some or plate forms the upper horizontal section of the C
all of the load transferring means and in use shape and in use the toggle plate is between the
the upper horizontal section of the C shape is first and second layers of glass. The toggle plate
between the first and second layers of glass.    is attached to the vertical support or rod wherein
                                                 the vertical support is attached to the steel beam
                                                 or frame below it. The steel beam has an I-shape
                                                 including a top flange that can form the lower
                                                 horizontal section of the structural frame.
27. A fire rated glass flooring system as Safti System includes the vertical support that is
claimed in claim 25 wherein the second attached to the steel beam or frame below it and
portion is integral with the structural frame.   transmits the load applied to the first layer of
                                                 glass to the steel beam or frame.


22052197.1
28. A fire rated glass flooring system as          Safti System includes a toggle plate is attached
claimed in claim 25 wherein the first portion      to the vertical support or rod via fasteners.
is integral with the second portion, is attached
directly to the second portion or is attached
indirectly to the second portion via a
connecting means.
29. A fire rated glass flooring system as          Safti System includes a toggle plate is attached
claimed in claim 28 wherein the first portion      to the vertical support or rod via fasteners.
is attached to the second portion by a
connecting means.
30. A fire rated glass flooring system as          Safti System discloses a toggle plate which   is
claimed in claim 29 wherein the connecting         supported by a threaded bar and nut that      is
means is a plate.                                  screwed into the vertical rod.
31. A fire rated glass flooring system as          Safti System discloses a toggle plate which   is
claimed in claim 25 wherein the first portion      supported by a threaded bar and nut that      is
is a box shape.                                    screwed into the vertical rod.




22052197.1
